Claimant appeals. He was injured while working upon a chain that fastened and locked a door at the entrance to Pier 39, North River, New York City. The pier and door were instrumentalities directly connected with interstate commerce. Everything that came on the pier from the river was from New Jersey or some other foreign State or country. All vehicles from New York city which went through the door and on the pier were enroute to a foreign State or country. Decision affirmed, without costs. Hill, P. J., Crapser, Schenck and Foster, JJ., concur; Bliss, J., dissents.